J-A07023-22

                                2022 PA Super 92


 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 FRANCIS FALLON                           :
                                          :
                    Appellant             :   No. 1011 EDA 2021

       Appeal from the Judgment of Sentence Entered March 9, 2021
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0002198-2020


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

OPINION BY McLAUGHLIN, J.:                             FILED MAY 19, 2022

      Francis Fallon appeals from the judgment of sentence entered following

his convictions for driving under the influence of alcohol (“DUI”) (general

impairment) and DUI (highest rate of alcohol). 75 Pa.C.S.A. §§ 3802(a)(1)

and 3802(c). He challenges the sufficiency and weight of the evidence. We

affirm.

      Police officers arrested Fallon after responding to a home in Delaware

County for a report of a domestic dispute. The court conducted a bench trial

in February 2021.

      Officer Michael Wiley testified that at approximately 4 p.m. on June 11,

2020, he was dispatched to a residence in Aston, Pennsylvania for a report of

a domestic dispute involving a firearm. N.T., 2/26/21, at 7. He arrived at the

residence two to three minutes after receiving the call. Id. He testified that

the house was in a residential neighborhood and there was no public
J-A07023-22



transportation in the area. Id. at 7 and 10. Officer Wiley testified that Fallon

lived with his mother in Malvern at the time, not at the Aston residence. Id.

at 53-54.

      Officer Wiley testified that when he arrived, he saw Fallon seated on the

front porch. Id. at 10-11. He started speaking with Fallon and “detected a

strong odor of an alcoholic beverage emanating from his breath and person.”

Id. at 11. He asked Fallon how he arrived at the residence, and Fallon stated

that “he drove his Chevy Colorado to the residence.” Id. at 14. The officer

“asked him how much he had to drink today,” and Fallon stated that he had

consumed “a six pack.” Id. The car in the driveway was registered to Fallon.

Id. at 24.

      Officer Wiley knew one of Fallon’s adult daughters was at the residence

and believed a second daughter also was there. Id. at 15. One of the

daughters was with Fallon on the porch when Officer Wiley arrived and she

“seemed distraught,” that is, “[u]pset, sad, kind of like a confus[ed] look on

her face.” Id. at 16. He had a discussion with the daughter and, based on that

discussion, he administered field sobriety tests on Fallon. Id. at 17-18. Fallon

was unable to complete the horizontal gaze nystagmus test (“HGN”) test

because Fallon moved his head along with his eyes. Id. at 20-21. For the walk

and turn test, Officer Wiley placed Fallon in the instructional position, where

the officer would demonstrate the test and Fallon was to remain in the

instructional position until told to start. Id. at 21. Officer Wiley testified that

Fallon “was unable to remain in the instructional position and was almost

                                       -2-
J-A07023-22



falling over,” and for Fallon’s “safety,” the officer “stopped the test.” Id.

Officer Wiley also stopped the one-legged-stand test, again because Fallon

was falling over while in the instructional position. Id.

      Officer Wiley testified that he did not observe any alcoholic beverages

in the area outside of the house or inside the vehicle. Id. at 22, 35. Based on

Officer Wiley’s training and 10 years of experience, he believed Fallon was

under the influence of alcohol. Id. at 35-36. He based this belief on the “odor

of alcoholic beverage emanating obviously from his breath and person, his

performance of his field sobriety tests or lack thereof, and he was very

unsteady on his feet, and the statements that he made.” Id. at 36.

      Officer Wiley took Fallon into custody and searched him incident to

arrest. He found car keys, a cell phone, and a wallet. Id. The keys were for

the car parked in the driveway. Id. Officer Wiley checked the hood of the car,

and it was warm and the vehicle “appeared to have been driven recently.” Id.

      On cross-examination, Officer Wiley admitted he never saw the vehicle

move and that, although registered to Fallon, the address on the registration

was the address of the residence in Aston to which the officer had responded.

Id. at 42. He did not see Fallon in the vehicle or observe the keys in the

ignition. Id. at 43. He did not feel the hoods of other cars to determine

whether they were also hot. Id. at 41. Officer Wiley, however, testified he can

tell the difference from when a hood is hot because the sun was beating on it

and when it is hot because the vehicle was recently driven. He explained that




                                      -3-
J-A07023-22



he “check[s] near the crack of the hood to feel heat emanating out of the

crack of the hood, coming from the engine compartment area.” Id. at 50.

      After Fallon’s arrest and booking, officers took him to a hospital where

he consented to a blood test. Id. at 37. The blood draw occurred at 5:18 p.m.

Id. at 104.

      An expert in “toxicology and blood recognition of controlled substances

and alcohol,” Dr. Richard Cohn, testified regarding his forensic toxicology

report he prepared regarding the results of the testing of Fallon’s blood. Id.

at 60. Dr. Cohn said the testing showed that Fallon had a blood alcohol

concentration of 0.266 percent. Id. at 71. He testified that

         the blood alcohol concentration measured corresponds to an
         absorbed circulating pharmacologically active body burden
         of alcohol equivalent to approximately 13 alcoholic drinks
         where one drink equals one fluid once distilled spirits or four
         fluid ounces of wine or 12 fluid ounces of beer for an
         individual weighing 155 pounds.

Id. at 72. According to Dr. Cohn, this would indicate Fallon had consumed

more than double the six-pack he admitted drinking (assuming the six-pack

contained 12-fluid-ounce beers). Id. Dr. Cohn testified Fallon would not have

been able to safely operate a vehicle. Id. at 73.

      Fallon and the Commonwealth stipulated that Fallon’s “reputation in the

community is for being law abiding.” Id. at 89-90.

      The court convicted Fallon of DUI (general impairment) and DUI

(highest rate of alcohol). It sentenced him to 30 days to 6 months’

imprisonment. Fallon filed a post-sentence motion challenging the sufficiency


                                      -4-
J-A07023-22



and weight of the evidence, which the trial court denied. Fallon timely

appealed.

      Fallon raises the following issues:

             1. Did the trial court err in finding the Commonwealth
             presented admissible, competent and sufficient evidence
             that on June 11, 2020 [Fallon] operated a motor vehicle
             and at such time of operation [Fallon] was under the
             influence of alcohol that rendered him unable to safely
             do so, in violation of 75 Pa. C.S.A. § 3802(A)(1) & (C)[?]

             2. Did the trial court err in finding the Commonwealth
             presented sufficient evidence that on June 11, 2020,
             [Fallon] (while intoxicated to a level rendering him
             unable to safely operate a motor vehicle) was in “actual
             physical control” of the motor vehicle[?]

             3. Did the trial court err in finding the verdict was not
             against the weight of the evidence?

             4. Did the trial court err in finding the Commonwealth
             presented sufficient evidence to enable the court, as trier
             of fact, to find that every element of every charge alleged
             against [Fallon] was proven beyond a reasonable doubt?

             5. Did the trial court err in finding the Commonwealth
             presented sufficient evidence that the quality, weight and
             character of the witnesses [Fallon] presented at trial
             outweighed      the     evidence     presented   by    the
             Commonwealth and present sufficient questions of doubt
             as to [Fallon’s] guilt in this matter[?]

Fallon’s Br. at 9.

      In the argument section of his brief, Fallon claims the court’s reliance

on Fallon’s admission that he operated the Chevy Colorado and drank a six-

pack, absent any other proof of a crime, violated the corpus delicti rule. He

argues there was no evidence other than his statement that he was near the

vehicle, operating it, or sleeping in it; that it was running; or that he was


                                      -5-
J-A07023-22



walking away from it. Fallon’s Br. at 21. Fallon further claims that alleged

“[c]hain of custody legal errors preclude the Commonwealth from proving [an]

essential element [for DUI (highest rate)] – blood alcohol content.” Id. at 29-

30.1 Fallon also makes a passing claim that the court “erroneously relie[d]

upon inadmissible hearsay warranting reversal[.]” Id. at 21.

        Fallon has waived these issues. Although at trial Fallon raised the corpus

delecti rule, objected to the chain of custody, and made hearsay objections,

he did not raise them in his Rule 1925(b) statement1 or appellate brief’s
____________________________________________


1   Fallon raised the following issues in his Rule 1925(b) statement:

           1. The [trial court] erred as a matter of law in finding the
           record possessed sufficient evidence establishing that on
           the date time in question . . . Fallon operated a motor
           vehicle and at such time of operation Defendant was under
           the influence of alcohol that rendered him unable to operate
           a motor vehicle safely.

           2. The [trial court] erred in finding the record possessed
           sufficient evidence that on the date and specific time in
           question (while intoxicated to a level rendering him unable
           to safely operate a motor vehicle) defendant was in “actual
           physical control” of the motor vehicle.

           3. The [trial court] erred as a matter of law in finding the
           verdict was not against the weight of the evidence.

           4. The [trial court] erred when she found that the
           Commonwealth presented sufficient evidence to enable the
           court, as trier of fact, to find that every element of every
           charge alleged against [Fallon] was proven beyond a
           reasonable doubt.

           5. The Court erred in not finding the quality, weight and
           character of the witnesses [Fallon] presented at trial
           outweighed the evidence presented by the Commonwealth
(Footnote Continued Next Page)


                                           -6-
J-A07023-22



statement of questions involved. He therefore waived them. See Pa.R.A.P.

1925(b)(4)(vii) (“[i]ssues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived”);

Pa.R.A.P. 2116(a) (“[n]o question will be considered unless it is stated in the

statement of questions involved or is fairly suggested thereby”); In re

M.Z.T.M.W., 163 A.3d 462, 466 (Pa.Super. 2017) (finding an issue waived

where not included in the 1925(b) statement and statement of questions

involved).

       In issues one, two, and four, Fallon challenges the sufficiency of the

evidence to support the convictions. He contends the Commonwealth failed to

present sufficient evidence that Fallon was in actual physical control of, or

operated, a motor vehicle while under the influence of alcohol. He points out

that Officer Wiley did not observe Fallon driving the car, know Fallon’s physical

condition before arriving at the location, or know when Fallon consumed the

alcohol. Fallon cites cases which he says show the Superior Court “varies” in

its interpretation of “actual physical control.” Fallon’s Br. at 16. He claims that

in “operation and control” cases, the Commonwealth must prove more than a

defendant being behind the wheel with the motor running. Id. at 18. He claims




____________________________________________


          and present sufficient questions of doubt as to [Fallon’s]
          guilt in this matter.

Fallon’s Concise Statement of Matters Complained of on Appeal, filed June 15,
2021, at 1-2.

                                           -7-
J-A07023-22



that in cases where a defendant has been found to be in “actual physical

control” the facts included that the driver was in the car with the car running.

      Fallon also argues the Commonwealth did not establish “any temporal

connection” between his sitting on the porch and “if or when he both

consumed alcohol and operated a motor vehicle.” Id. at 22. Fallon claims that

the fact that the hood was warm does not prove the vehicle was recently

driven, noting the officer did not feel other hoods to determine their

temperature and there was no testimony regarding the weather on that day.

      Fallon further maintains that even if the Commonwealth established that

he drove the car sometime prior to arrival, there was no testimony regarding

when he drove it. Although the officer testified there were no indicia of alcohol

consumption in or near the car, the testimony did not indicate whether the

police searched the area to determine whether evidence of alcohol was near

the location. He claims the trial court relied on the radio call to determine the

time but had previously sustained a hearsay objection to testimony about the

contents of call.

      When reviewing a challenge to the sufficiency of the evidence, we “must

determine whether the evidence admitted at trial, and all reasonable

inferences drawn therefrom, when viewed in a light most favorable to the

Commonwealth as verdict winner, support the conviction beyond a reasonable

doubt.” Commonwealth v. Feliciano, 67 A.3d 19, 23 (Pa.Super. 2013) (en

banc) (quoting Commonwealth v. Stokes, 38 A.3d 846, 853 (Pa.Super.

2011)). “Where there is sufficient evidence to enable the trier of fact to find

                                      -8-
J-A07023-22



every element of the crime has been established beyond a reasonable doubt,

the sufficiency of the evidence claim must fail.” Id. (quoting Stokes, 38 A.3d

at 853). This standard applies equally where the Commonwealth’s evidence is

circumstantial. Commonwealth v. Patterson, 180 A.3d 1217, 1229

(Pa.Super. 2018).

      The DUI-general impairment statute provides that “[a]n individual may

not drive, operate or be in actual physical control of the movement of a vehicle

after imbibing a sufficient amount of alcohol such that the individual is

rendered incapable of safely driving, operating or being in actual physical

control of the movement of the vehicle.” 75 Pa.C.S.A. § 3802(a)(1).

      The statute providing for the crime of DUI highest rate of alcohol states,

“An individual may not drive, operate or be in actual physical control of the

movement of a vehicle after imbibing a sufficient amount of alcohol such that

the alcohol concentration in the individual’s blood or breath is 0.16% or higher

within two hours after the individual has driven, operated or been in actual

physical control of the movement of the vehicle.” 75 Pa.C.S.A. § 3802(c).

      “The term ‘operate’ requires evidence of actual physical control of either

the machinery of the motor vehicle or the management of the vehicle’s

movement,     but   not   evidence   that   the   vehicle   was   in   motion.”

Commonwealth v. Toland, 995 A.2d 1242, 1246 (Pa.Super. 2010) (quoting

Commonwealth v. Brotherson, 888 A.2d 901, 904 (Pa.Super.2005)). “The

Commonwealth can establish through wholly circumstantial evidence that a

defendant was driving, operating or in actual physical control of a motor

                                     -9-
J-A07023-22



vehicle.” Id. (quoting Brotherson, 888 A.2d at 905). Courts review “a

combination of the following factors” to determine “whether a person had

‘actual physical control’ of an automobile: the motor running, the location of

the vehicle, and additional evidence showing that the defendant had driven

the vehicle.” Id. (quoting Brotherson, 888 A.2d at 904). “A determination of

actual physical control of a vehicle is based upon the totality of the

circumstances.” Id. (quoting Brotherson, 888 A.2d at 905).

      The trial court concluded the Commonwealth presented sufficient

evidence to support the convictions:

         A review of the record in this case unequivocally
         demonstrates the court: 1) considered all the evidence
         presented at trial, including the testimony of the
         Commonwealth witness[es] and the exhibits and the
         stipulation [Fallon] had a reputation for being law abiding;
         and 2) determined the evidence presented at trial proved
         beyond a reasonable doubt [Fallon] was guilty of Driving
         Under the Influence. This court, based on the testimony and
         evidence presented by the Commonwealth, found the
         evidence was sufficient to prove each and every element of
         the offenses beyond a reasonable doubt: Officer Wiley
         testified [Fallon] admitted to driving the vehicle although he
         did not specifically observe [Fallon] driving, the hood of the
         car was warm to the touch, there was a strong odor of
         alcohol emanating from [Fallon], [Fallon] was unsteady on
         his feet and his eyes were red, bloodshot, and glassy, and
         [Fallon] was not able to satisfactorily perform the field
         sobriety tests. Additionally, this court considered the
         testimony of Dr. Richard Cohn concerning the toxicology
         report of [Fallon’s] blood analysis and his opinion [Fallon]
         was unable to operate safely a motor vehicle. This court
         believed the testimony and evidence and did not find them
         weak or inconclusive.

         This court observed Officer Wiley’s demeanor in the
         courtroom and concluded he demonstrated he is prudent,

                                     - 10 -
J-A07023-22


         reasonable, and cautious in exercising his duties and
         responsibilities as a police officer and Officer Wiley made a
         reasonable inference [Fallon’s] actions and behavior
         constituted Driving Under the Influence. This court also
         considered the recent holding in Commonwealth v.
         Dirosa, 249 A.3d 586 (Pa. Super. 2021)[,] in which the
         evidence was sufficient to establish defendant “drove,
         operated or was in actual physical control” of a motor
         vehicle while intoxicated based upon the totality of the
         circumstances. Specifically[,] the defendant in Dirosa: was
         discovered in his car parked outside of a Wawa at 2:30 a.m.;
         had improperly parked over the clearly marked lines of a
         handicap stall; was passed out and slumped over the
         steering wheel with the engine running; and upon being
         awakened stated he drank three shots before leaving home.
         This court concluded under the totality of circumstances in
         [Fallon’s] case, including all the testimony of Officer Wiley
         and Dr. Cohn, the evidence was sufficient to establish
         defendant “drove, operated or was in actual physical
         control" of a motor vehicle while intoxicated. This court
         agreed, under the totality of the circumstances and the facts
         presented at trial, the Commonwealth proved beyond a
         reasonable doubt all elements of the offenses charged and
         [Fallon] was guilty.

Trial Court Opinion, filed July 21, 2021, at 14-15.

      We agree with the trial court. The Commonwealth presented sufficient

evidence to prove that Fallon drove, operated, or was in actual physical control

of the vehicle while intoxicated. Fallon was at the Aston residence but lived in

another town, Malvern. He admitted having driven to the residence and having

consumed a six-pack of beer. When Officer Wiley arrived, the hood of the car

still was warm, and he did not observe any alcohol on or near the porch or in

the car. The car in the driveway was registered to Fallon and Fallon had the

keys. In addition, the residence was not accessible by public transportation.

Officer Wiley detected a strong odor of alcohol from Fallon and Fallon was


                                     - 11 -
J-A07023-22



unable to complete the field sobriety tests. Further, Dr. Cohn testified that

Fallon had a blood alcohol concentration of 0.266, which would indicate he

consumed more than a six-pack of beer. Given the totality of the

circumstances and reviewing the facts in the light most favorable to the

Commonwealth, as verdict-winner, the evidence was sufficient to establish

Fallon drove, operated, or was in actual physical control of the vehicle while

so intoxicated as to be incapable of safely driving and while having a BAC

greater than 0.16.

     Fallon cites numerous cases where the defendant was behind the wheel

of a parked car or where the keys were in the ignition, and we found actual

physical control. He relies on those cases to maintain that the evidence here

was inadequate to prove that he was in actual physical control of the vehicle

while intoxicated. However, he cites no cases (or any other authority)

requiring the Commonwealth to prove such facts to establish a DUI. Rather,

courts must consider certain factors, including “additional evidence showing

that the defendant had driven the vehicle,” and the totality of the

circumstances, to determine whether the Commonwealth established the

defendant was driving, operating, or in actual physical control of a vehicle

while intoxicated. See Toland, 995 A.2d at 1246 (quoting Brotherson, 888

A.2d at 904). When we consider the requisite factors and the total

circumstances involved here, we find the evidence sufficient.

     In his third and fifth issues, Fallon challenges the weight of the evidence.

He claims the court ignored the absence of factual support and “incredible

                                    - 12 -
J-A07023-22



nature of Commonwealth witness’ factual assertions and testimony.” Fallon’s

Br. at 29. He claims the trial court ignored its evidentiary rulings on

inadmissible hearsay,2 ignored the corpus delecti rule, and ignored chain of

custody concerns that Fallon claims should have precluded reliance on the

blood alcohol content.

       We review a trial court’s order denying a weight challenge for an abuse

of discretion. Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013).

“Because the trial judge has had the opportunity to hear and see the evidence

presented, an appellate court will give the gravest consideration to the

findings and reasons advanced by the trial judge when reviewing a trial court's

determination that the verdict is against the weight of the evidence.” Id.

(citation omitted). A trial court should not grant a new trial on weight grounds

“because of a mere conflict in the testimony or because the judge on the same

facts would have arrived at a different conclusion.” Id. (citation omitted).

“[T]he role of the trial judge is to determine that ‘notwithstanding all the facts,

certain facts are so clearly of greater weight that to ignore them or to give

them equal weight with all the facts is to deny justice.’” Id. (citation omitted).

Courts have stated that “a new trial should be awarded when the jury’s verdict

____________________________________________


2 The Commonwealth attempted to admit Fallon’s daughter’s statements as
an excited utterance. The officer testified that Fallon’s daughter stated “she
heard banging at the door. She answered the door and Mr. Fallon was standing
there with a pistol in his hand, a firearm.” N.T. at 32. The court ruled this was
not an excited utterance and was inadmissible. The Commonwealth wanted to
admit more of her statement, which it believed would have helped with the
timeline, but the court sustained the objection.

                                          - 13 -
J-A07023-22



is so contrary to the evidence as to shock one’s sense of justice and the award

of a new trial is imperative so that right may be given another opportunity to

prevail.” Id. (citation omitted).

      The trial court concluded the verdict was not against the weight of the

evidence:

         This court did not abuse discretion in finding [Fallon] guilty
         and when it denied [Fallon’s] post sentence motion
         challenging the weight of the evidence. This court as the
         trier of fact listened to all the evidence and testimony of the
         witnesses in the case. This court believed the evidence
         outlined in the Commonwealth’s case, both direct and
         circumstantial, supported the guilty verdict. The testimony
         of the law enforcement officer and expert witness, including
         [Fallon’s] statements admitting to driving the car and
         consuming a six-pack, [Fallon] being in possession of the
         keys, the hood of the car warm to the touch, Officer Wiley’s
         observations [Fallon] was unsteady on his feet and his eyes
         were red, blood shot, and glassy, and [Fallon’s] Blood
         Alcohol Content obtained within two hours of the police
         arriving at the location, established beyond a reasonable
         doubt [Fallon] had driven the vehicle and at the time he
         operated the motor vehicle, he was unable to operate it
         safely, and he was guilty of Driving Under the Influence. The
         court also considered the stipulation concerning [Fallon’s]
         reputation for being a law-abiding citizen and concluded this
         evidence did not outweigh the evidence presented by the
         Commonwealth. This court assessed the witnesses who
         testified at trial and observed the evidence presented and
         was not persuaded by [Fallon’s] arguments concerning the
         weight of the evidence. Specifically[,] the quality, weight,
         and character of the witnesses [Fallon] presented,
         consisting of the stipulation concerning [Fallon’s] reputation
         for being law abiding, which is compelling but in this court’s
         opinion did not outweigh the strength of the combination of
         facts presented by the Commonwealth. This court concluded
         it weighed the facts fairly, and the guilty verdict is supported
         by the record. The verdict is not shocking to one’s sense of
         justice. The record shows this court exercised reasonable
         and sound judgment, properly applied the law, and did not

                                     - 14 -
J-A07023-22


          commit error or abuse its discretion when it reported its
          verdict or in denying [Fallon’s] post sentence motion
          challenging the weight of the evidence, and the record is
          void of the court showing partiality, prejudice, ill-will, and
          bias.

1925(a) Op. at 10-11.

      This was not an abuse of discretion. The facts cited by Fallon were not

“so clearly of greater weight that to ignore them or to give them equal weight

with all the facts is to deny justice.” See Clay, 64 A.3d at 1055. That Fallon

believes some evidence improperly was admitted is irrelevant to the weight

claim, particularly where he did not challenge the evidentiary rulings on

appeal.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2022




                                      - 15 -